Citation Nr: 1760839	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-12 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to herbicide agents.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel



INTRODUCTION

The Veteran had active service from November 1967 to November 1969, to include service in the Republic of Vietnam.  The Veteran died in September 2012, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 rating decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  

This matter was previously remanded by the Board in October 2015 and March 2016 for additional development.  As the previously requested development has been completed, the matter is properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

To the extent that additional relevant evidence has been added to the claims file since the April 2016 supplemental statement of the case (SSOC) was issued, the Board notes that the appellant's VA Form 9 substantive appeal was received after February 2, 2013; as such, the additional evidence is subject to initial review by the Board.  38 U.S.C. § 7105(e) (2012); 38 C.F.R. § 20.1304 (2017).  


FINDINGS OF FACT

1.  The Veteran died in September 2012 due to or as a consequence of acute myelogenous leukemia (AML).  

2.  The Veteran had active service in the Republic of Vietnam during the Vietnam War Era; therefore, his exposure to herbicide agents is presumed.  

3.  The Veteran's AML did not have onset during active service, or within one year of service discharge, and is not otherwise related to active service, to include presumed exposure to herbicide agents.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1310, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Although a November 2016 letter informing the appellant that her appeal had been returned to the Board was returned as undeliverable, the Board notes that the Veteran was properly notified that her appeal was being returned to the Board by the RO within a June 2016 letter.  As such, the Board finds no harm to the appellant in proceeding to adjudicate her appeal, as a remand to resend the 90-day letter from the Board would provide no direct benefit to the appellant, other than to delay adjudication of her appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, the appellant has been afforded a meaningful opportunity to participate effectively in adjudication of her appeal; therefore, any notice error is harmless.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the appellant's claim on appeal.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Cause of Death  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a [claimant] must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1).  

A Veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 (Vietnam War Era) shall be presumed to have been exposed to an herbicide agent during active service, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a) (2017).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313 (2017).  Furthermore, there is a presumption of service connection for a Veteran who was exposed to an herbicide agent during active service and is diagnosed with a qualifying disability that manifested to a compensable degree at any time after service, unless there is affirmative evidence to show that the disease is not related to exposure to an herbicide agent.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6)(iv), 3.309(e) (2017).  This presumption is specifically limited to those diseases listed, including chronic B-cell leukemias such as hairy-cell leukemia and chronic lymphocytic leukemia.  See 38 C.F.R. § 3.309(e).  The Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996); 67 Fed. Reg. 42,600-42,608 (2002).  

The claims file documents that the Veteran died in September 2012.  His death certificate documents that the immediate cause of death was AML, with an approximate one-month interval between its onset and the Veteran's death.  At the time of the Veteran's death, he was not service-connected for any disabilities.  

The appellant asserts that service connection for the cause of the Veteran's death is warranted because the AML, which caused his death, is due to presumed herbicide exposure during active service in Vietnam.  

Initially, the Board notes that service treatment and service personnel records document the Veteran's active service in Vietnam; therefore, the presumption of exposure to herbicide agents in Vietnam is warranted.  See 38 C.F.R. § 3.307.  However, service treatment records do not otherwise document any complaints, treatment, or diagnosis of AML or related symptomatology.  Additionally, the September 2012 death certificate which documents onset of AML approximately one month prior to the Veteran's death is probative evidence weighs against a finding that the Veteran's AML first manifested during active service or within one year of service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Therefore, the relevant issue in this case is whether the Veteran's AML is related to his presumed exposure to herbicide agents in Vietnam.  

The appellant submitted a May 2014 statement, which discussed how various medical literature, including Mayo Clinic studies, peer reviewed journals, and a report by the Institute of Medicine, Gulf War and Health: A Literature Review of Pesticides and Solvents (2003), determined that there was sufficient evidence of a causal relationship between Benzene in herbicides and acute leukemia.  

Based upon the appellant's May 2014 statement, the Board remanded this matter in October 2015 for a medical opinion as to whether the Veteran's AML was related to his presumed exposure to herbicide agents in Vietnam.  

Thereafter, in December 2015, a VA examiner opined that it was unlikely that the Veteran's herbicide exposure caused or contributed to his death.  The examiner concluded that the listed cause of the Veteran's death, AML, is not caused by herbicide exposure based upon a review of relevant medical literature, which found no association between Agent Orange exposure and AML in military personnel and no statistically significant relationship between leukemia and pesticide exposure.  

However, the December 2015 VA examiner failed to address the appellant's May 2014 statement; as such, the Board again remanded this matter in March 2016 for an addendum opinion.  

Thereafter, in April 2016, following a review of the claims file including the appellant's May 2014 statement, a VA examiner opined that it is less likely as not that the Veteran's herbicide exposure has caused, resulted in, or materially hastened the Veteran's death due to AML.  The examiner noted that Agent Orange is a benzene derivative; however, when chemical reactions take place to form benzene derivatives, the new resultant compound loses the characteristics of the parent compounds and takes on a new chemical structure with distinctly different melting points, aromaticity, and toxicity.  In fact, the examiner noted that many pharmaceuticals contain a benzene type functional unit, including some common medications such as aspirin, ibuprofen, and codeine; however, these pharmaceuticals are not known for causing AML.  Additionally, the examiner stated that a benzene ring in the chemical structure does not necessarily impart the same toxicity of benzene; therefore, the examiner concluded that Agent Orange is a separate distinct compound from benzene with its own structure and toxicity pattern which is not known to include development of AML.  

In May 2016, the appellant submitted additional evidence, including general medical literature regarding Agent Orange and leukemia, and cited medical studies which show that Agent Orange may cause AML in the children of Vietnam veterans.  The Board notes that such medical treatise literature is of no probative value given that it is of a general nature and does not reference the specific facts particular to the appellant's claim.  See Wallin v. West, 11 Vet. App. 509 (1998); see also Sacks v. West, 11 Vet. App. 314, 317 (1998).  Additionally, to the extent that the appellant has asserted, based upon such evidence, that it follows it Agent Orange can cause AML in the children of Vietnam veterans, that it could and did cause AML in the Veteran, the Board notes that the medical evidence is merely speculative in nature and while a link was proposed regarding the children of Vietnam veterans, no such link was proposed regarding the veterans themselves.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Moreover, while the appellant's lay statements are probative insofar as they are based on her observations, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); to the extent that the appellant asserts that the Veteran's AMO is related to his presumed exposure to herbicide agents in Vietnam, such statements are of little probative value, as the appellant lacks the medical training in order to render such a nexus opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Given the above evidence, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran's presumed exposure to herbicide agents in Vietnam caused or contributed substantially or materially to the AML which caused the Veteran's death.  The Board is cognizant of the late Veteran's honorable service and is sympathetic to the appellant, both for the loss of her Veteran husband, and the decision made herein.  However, her personal belief in the existence of a relationship between the cause of the Veteran's death and his military service, no matter how sincere, is not probative of a nexus to service if unsupported by a preponderance of probative evidence.  See Voerth v. West, 13 Vet. App. 117, 119 (1999).  

As the preponderance of the evidence is against the claim of service connection for the Veteran's cause of death, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the Veteran's death, to include as due to exposure to herbicide agents, is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


